Title: From Alexander Hamilton to Jean Baptiste de Ternant, 26 February 1793
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de


Treasury Department February 26 1793
Sir
I have the honor of your letter of this date inclosing one to you from the Secretary of State also of this date.
Towards carrying into execution the arrangment, which has been directed by the President of the united States, and which is announced to you in the abovementioned letter from the Secretary of State I shall be ready to pay, on account of the Debt to France, in addition to the sums heretofore stipulated, the further sum of four hundred & forty four thousand and five hundred Dollars in six equal installments—the first on the fifteenth of April next, the second on the first of may following—the third on the fifteenth of that month, the fourth on the first of June following, the fifth on the fifteenth of that month, and the sixth on the first of July following.
With esteem & respect   I have the honor to be   Sir   Your Obedt & humble Servt
Alexander Hamilton
De Ternant minister of France
